Court of Appeals
of the State of Georgia

                                       ATLANTA,_____________________
                                                May 12, 2020

The Court of Appeals hereby passes the following order:

A20A0321. SMITH v. GLOVER & DAVIS, P.A. et al.

      We granted Paula W. Smith’s application for interlocutory appeal of the trial
court’s denial of her motion to disqualify. After careful consideration of W. Robert
Hancock’s motion to dismiss and the response thereto, we grant Hancock’s motion
to dismiss this appeal as improvidently granted, and it is ordered that this appeal is
hereby DISMISSED as improvidently granted.




                                       Court of Appeals of the State of Georgia
                                                                        05/12/2020
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.

                                                                                      , Clerk.